Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Priority
Acknowledgement is made of applicant’s claim for domestic priority based on 62/870913 filed on 07/05/2019.
Claim Rejections - 35 USC § 102	
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a) NOVELTY; PRIOR ART.—A person shall be entitled to a patent unless— 
(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention; or 
(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention. 

    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(b) EXCEPTIONS.— 
(1) DISCLOSURES MADE 1 YEAR OR LESS BEFORE THE EFFECTIVE FILING DATE OF THE CLAIMED INVENTION.—A disclosure made 1 year or less before the effective filing date of a claimed invention shall not be prior art to the claimed invention under subsection (a)(1) if— 
(A) the disclosure was made by the inventor or joint inventor or by another who obtained the subject matter disclosed directly or indirectly from the inventor or a joint inventor; or 
(B) the subject matter disclosed had, before such disclosure, been publicly disclosed by the inventor or a joint inventor or another who obtained the subject matter disclosed directly or indirectly from the inventor or a joint inventor. 

(A) the subject matter disclosed was obtained directly or indirectly from the inventor or a joint inventor;
(B) the subject matter disclosed had, before such subject matter was effectively filed under subsection (a)(2), been publicly disclosed by the inventor or a joint inventor or another who obtained the subject matter disclosed directly or indirectly from the inventor or a joint inventor; or
(C) the subject matter disclosed and the claimed invention, not later than the effective filing date of the claimed invention, were owned by the same person or subject to an obligation of assignment to the same person.

Claims 1, 4, 11, and 14 are rejected under 35 USC 102(a)(1)-(a)(2) as being anticipated by Green et al. (US 2019/0287517 A1).
Regarding Claims 1 and 11, Green discloses a cloud-based software platform (Fig. 3 showing a cloud networking architecture) comprising: 
one or more computer processors (¶51, processor); and 
one or more computer-readable mediums storing instructions that, when executed by the one or more computer processors, cause the cloud-based software platform to perform operations (¶51, non-transitory machine readable storage medium storing executable instructions for a processor) comprising: 
executing an automation infrastructure within a cloud-based contact center that includes a communication manager (¶61, virtual network elements to provide networking capability; ¶64, virtualized network function cloud 325 interfaces with transport layer 350 to provide virtual network elements to provide Network Function Virtualization), speech-to-text converter (¶98, audio system with voice recognition applications), a natural language processor (¶66-67, computing environment perform analysis of interaction between user and agent using computing device to perform natural language processing of ¶39), and an inference processor (¶39, perform machine learning to automatically understand user / customer voice and textual input to provide automated response) exposed by application programming interfaces (¶60, cloud networking architecture is an open architecture that leverages application programming interfaces; ¶65, cloud computing environments can interface with virtualized network function cloud 325 via APIs); and 
executing an agent assist functionality within the automation infrastructure that performs operations (¶39, use of natural language processing and model driven machine learning to automatically understand user / customer voice and textual input and to provide automated responses) comprising: 
receiving a text communication from a customer (¶37, implement a method to monitor interaction between user and agent comprising voice and textual input); 
performing inference processing on the text to determine a customer intent (¶39, automatically understand customer voice and textual input); 
automatically analyzing the text to determine a subject of the text communication and key terms associated with the subject (¶39, monitor customer voice input and textual input to recognize potential keywords or key phrases; ¶40-41, matching recognized key phrases with historical key phrases stored in content sources 175 correlated with related historical issues to identify  one or more potential issues); 
automatically parsing a knowledgebase using the key terms for at least one responsive answer associated with the subject (¶44-45, search libraries of terms to refine the one or more potential issues in order to identify one or more resolution resources from historical resolution resources associated with historical issues most closely matching the one or more identified issues); and 
¶46, establish an exchange between the user and the potential resolution resource). 
Regarding Claims 4 and 14, Green discloses wherein the operations are performed in real-time as the customer communication progresses with the agent (¶54-56, system monitors interaction between a device of a user and an agent to discern an indication of user issues).
Claim Rejections - 35 USC § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 103 that form the basis for the rejections under this section made in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3, 6-7, 9, 12-13, 16-17, and 19 are rejected under 35 USC 103(a) as being unpatentable over Green et al. (US 2019/0287517 A1) in view of Gong (US 2003/0167167 A1).
Regarding Claims 2 and 12, Green disclose querying a customer relationship management (CRM) platform/a customer service management (CSM) platform using the key terms (¶43-44, refine one or more potential issues according to information known about the user such as libraries of terms relevant to the user based on services to which the user subscribed). 
Green does not disclose displaying responsive results from the CRM/CSM in the second field in the unified interface. 
Gong teaches a social intelligence engine for interacting with a user (¶23) and displaying responsive results to the user in a field of an interface (¶43, intelligent social agent explain sensibly what is the problem in a first field and how it should be fixed in a second field; ¶46, sends textual verbal content on a display device).
It would’ve been obvious to one ordinarily skilled in the art before the effective filing date of the invention to display responsive results from the CRM / CSM in a second field of the unified interface in order to exchange potential resolution resource with the user (Green, ¶46; compare Gong, ¶43, explain sensibly what is the problem and how it should be fixed in the second field).
Regarding Claims 3 and 13, Green disclose querying a database of customer-agent transcripts using the key terms (¶32, historical key phrases populated in a database; ¶33, using historical interactions considered for a specific user; ¶39-40, extract key phrases for matching from historical key phrases stored in content sources 175).
Green does not disclose displaying responsive results from the database of customer-agent transcripts in the second field in the unified interface. 
Gong teaches a social intelligence engine for interacting with a user (¶23) and displaying responsive results to the user in a field of an interface (¶43, intelligent social agent explain sensibly what is the problem and how it should be fixed; ¶46, sends textual verbal content on a display device).
It would’ve been obvious to one ordinarily skilled in the art before the effective filing date of the invention to display responsive results from the database of customer-agent transcripts in a second field of the unified interface in order to exchange potential resolution Green, ¶46; compare Gong, ¶43, explain sensibly what is the problem in a first field and how it should be fixed in a second field).
Regarding Claims 6 and 16, Green does not disclose authenticating the customer, predicting a customer gender, predicting a customer age category, predicting a customer accent, and predict customer demographics.
Gong teaches authenticating the customer, predicting a customer gender, predicting a customer age category, predicting a customer accent, and predict customer demographics (¶56, using voice recognition device, video camera, physiological detection device connected to a finger of user to receive inputs from the user; ¶57, access storage device 150 to determine basic user profile such as name, age, gender, ethnicity, national origin, preferred language, linguistic style).
It would’ve been obvious to one ordinarily skilled in the art before the effective filing date of the invention to authenticate the customer by determining the name of the customer, and predicting customer gender, age, accent / linguistic style, and demographics / ethnicity in order to determine or identify a user / customer (Gong, ¶57)
Regarding Claims 7 and 17, Green discloses extracting features associated with the customer (¶57 in view of ¶29, extract physiological data about the user).
Regarding Claims 9 and 19, Green discloses providing the solution as a text-based communication to the customer (¶46, send textual verbal content to a display device).
Claims 5, 10, 15, and 20 are rejected under 35 USC 103(a) as being unpatentable over Green et al. (US 2019/0287517 A1) in view of Cromack et al. (US 2009/0306981 A1).
Regarding claims 5 and 15, Green does not disclose concurrently displaying to the agent the text in a first field of the unified interface and the solution in a second field of the unified interface. 
Cromack teaches a Conversation Enhancement System enabling speakers and service agents to interact with each other before, during, and after a live conversation (¶65) comprising a unified interface that displays to the agent transcribed text of the live conversation in a first field of the unified interface and solutions in a second field of the unified interface (¶38, speaker dependent trained Automatic Speech Recognizer to transcribe speech to text; see Fig. 4, transcription of text includes user issues (i.e., What time is the meeting next Tuesday?) in a first field and corresponding responsive answers in a second field (i.e., “I think the meeting is at 2 PM…”))
It would’ve been obvious to one ordinarily skilled in the art before the effective filing date of the invention to concurrently displaying to the agent the text in a first field of the unified interface and the solution in a second field of the unified interface in order to examine separate conversations all dealing with a single topic in a common view  (Cromack, ¶105).
Regarding Claims 10 and 20, Cromack modified Green to highlight key terms in the unified interface (Cromack, ¶58, highlighting keywords and topics of conversation).
Claims 8 and 18 are rejected under 35 USC 103(a) as being unpatentable over Green et al. (US 2019/0287517 A1) in view of Gong (US 2003/0167167 A1) as applied to claims 7 and 17, in view of what is well known.
Regarding Claims 8 and 18, Gong modified Green to extract features comprising tone (Gong, ¶29, nonverbal extractor 324 processes information from the voice feature data such as speech rate and amplitude to determine users affective states), frustration Gong, ¶43, machine learning module 332 indicates that the user is frustrated), enthusiasm, interest and engagement (Gong, ¶42, machine learning module 332 indicates that the user is happy or energetic, which indicates high level of enthusiasm, interest, and engagement -> the intelligent social agent to suggest additional purchases / upgrades). 
Green-Gong combination does not disclose extracting features like pain, agony, empathy, and sarcasm. However, examiner takes official notice that pain, agony, empathy, and sarcasm are well known features pertaining to extraction of user emotions and it would’ve been obvious to one ordinarily skilled in the art before the effective filing date of the invention to extract pain, agony, empathy, and sarcasm as user’s emotional state (Gong, ¶29, determine user affective states using cues indicating user’s emotional state) in order to ensure agent to be appealing, affective, adaptive, and appropriate when interacting with the user (Gong, Abstract).
Conclusion
Prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
US 7466334 B1 and US 9117450 B2 teach speech transcription system for producing representative transcription text representing different speakers participating in a speech session including recognizing keywords and topics.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to examiner Richard Z. Zhu whose telephone number is 571-270-1587 or examiner’s supervisor King Poon whose telephone number is 571-272-7440. Examiner Richard Zhu can normally be reached on M-Th, 0730:1700.

/RICHARD Z ZHU/            Primary Examiner, Art Unit 2675
08/13/2021